Citation Nr: 0433839	
Decision Date: 12/23/04    Archive Date: 12/29/04

DOCKET NO.  03-07 915	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an effective date prior to October 5, 2001, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Brooks McDaniel, Agent


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran had active duty from December 1966 to December 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

In October 2004, a hearing was held at the Board in 
Washington, DC, before a Veterans Law Judge rendering the 
final determination in this claim and who was designated by 
the Chairman of the Board to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).  At that hearing, the 
veteran appears to have raised several additional issues that 
are not before the Board at this time.  The veteran's and his 
agent's comments in that regard are referred to the RO for 
appropriate consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Review of the file discloses that the RO has not furnished 
the veteran notice complying with the Veterans Claims 
Assistance Act of 2000 (VCAA) concerning his claim for an 
effective date prior to October 5, 2001, for the grant of 
service connection for post-traumatic stress disorder (PTSD).  
Accordingly, a Remand is required to permit the RO to cure 
that important procedural defect, to comply with the enhanced 
duty to assist provisions of the VCAA, and to afford the 
veteran an opportunity to submit any missing information and 
evidence.  



Therefore, this case is REMANDED to the RO for the following 
additional actions:  

1.  Ensure full compliance with the 
notice provisions of the VCAA, that is, 
specifically (1) inform the claimant 
about the information and evidence not of 
record that is necessary to substantiate 
the claim for an effective date prior to 
October 5, 2001, for the grant of service 
connection for post-traumatic stress 
disorder (PTSD); (2) inform the claimant 
about the information and evidence that 
VA will seek to provide; (3) inform the 
claimant about the information and 
evidence the claimant is expected to 
provide; and (4) request that the 
claimant provide any evidence in his 
possession that pertains to the claim.  
Ensure full compliance with the enhanced 
duty to assist provisions of the VCAA.  

2.  After ensuring full compliance with 
the VCAA, the RO should again consider 
the veteran's claim.  If any action taken 
remains adverse to him, he and his agent 
should be provided with a supplemental 
statement of the case and they should be 
given an opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




